DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the limitation " wherein the working electrode, reference electrode, and counter electrode form an electrochemical sensor of Claim 1 [italicizing by the Examiner]" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Steps (c) and (d) of claim 20 refer to an auxiliary electrode rather than a counter electrode.  

Allowable Subject Matter

Claims 1-19 are allowed.

Claim 20 would be allowable if rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 1 the combination of limitations requires “i) a graphene oxide layer on the working electrode; ii) carbon nanotubes (CNTs) disposed on the graphene oxide layer; . . . .[italicizing by the Examiner]”
	The International Search Report for International application no. PCT/US19/19730 cites nine “Y” documents, the most important of which, based on the corresponding Written Opinion, are the article by Yu et al. and the article by Kumar et al.   Yu et al., though, does not disclose a graphene oxide layer on which carbon nanotubes are disposed.  In Yu et al. the graphene oxide and the carbon nanotubes are mixed together to form a single composite layer, that is, the carbon nanotubes are in the graphene oxide layer.  Moreover, the gold nanoparticles are also included in the mixture that forms the composite layer:

    PNG
    media_image1.png
    922
    698
    media_image1.png
    Greyscale

See Yu et al. page 148.
Kumar et al. only discusses a method for high yield synthesis of gold nanostars and their optical response.  There is no mention of graphene oxide, carbon nanotubes, or an electrode.  

Wang et al., “Reduced graphene Oxide/Carbon Nanotube/God Nanoparticles Nanocomposite Functionalized Screen-Printed Electrode for Sensitive Electrochemical Detection of Endocrine disruptor Bisphenol A,” Electroanalysis 2015, 27, 2527-2536 (hereafter “Wang”) discloses an electrochemical sensor similar to the one set forth in claim 1.1  See the title, Abstract, and the last sentence of 2.2 Instruments and Apparaatus, which is on page 2528.   However, in Wang the graphene oxide and carbon nanotubes are mixed together to form a single nanocomposite layer, that is, the carbon nanotubes are in the graphene oxide layer.    See 2.3 Preparation of GO/CNT Nanocomposite and 2.4 Preparation of RGO/CNT/AuNPs Nanocomposite, which are on page 2528. 

	Rao et al., “Self-assembly preparation of gold nanoparticle decorated 1-pyrenemethylamine functionalized graphene oxide-carbon nanotube composites for highly sensitive detection of nitrite,” Anal. Methods, 2016, 8, 4926 (hereafter “Rao”) discloses an electrochemical sensor similar to the one set forth in 
claim 1.2  See the title, Abstract, and the last paragraph on page 4927. However, in Rao the graphene oxide and carbon nanotubes are mixed together to form a single nanocomposite layer, that is, the carbon nanotubes are in the graphene oxide layer. See Scheme 1, which is on page 4927, and 2.3.1 Synthesis of GO-MWCNT composites, which is on page 4928.    


b) claims 2-7 and 20 each depend from allowable claim 1.  For claim 20 the Examiner would like to mention that Yu discloses detecting glucose, Wang discloses detecting vanillin, and Rao discloses detecting nitrite.  Also, the Examiner would like to briefly discuss Liu et al., “Voltammetric Detection of Cr(VI) with disposable Screen-Printed Electrode Modified with Gold Nanoparticles,” Environ. Sci. Technol. 2007, 41, 8129-8134 (hereafter “Liu”).  Liu disclose a method for detecting a heavy metal in a sample by square wave voltammetry.  This method uses an electrochemical sensor similar to the one set forth in 
claim 1; however, in this electrochemical sensor the working electrode, although it does comprise carbon and gold nanoparticles, comprises neither graphene oxide nor carbon nanotubes.  See the title, Abstract, the sentence immediately above the heading Experimental Section, which is on page 8129,  Instrumentation and Preparation of the Au-NP-Modified SPE, which are on page 8130, and the first paragraph of Electrochemical Response of Cr(VI) on Au-NP-Modified SPE, which is on page 8130.  

c) the combination of limitations in independent claim 8 requires the step of “c) forming a layer of carbon nanotubes (CNTs) on the layer of graphene oxide; . . . . [italicizing by the Examiner]””  See the discussion above in regard to the allowability if independent claim 1.  

d) claims 9-19 depend directly or indirectly from allowable claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             September 6, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang also does not disclose having the gold nanoparticles be in the form of nanostars, but this appears to be a prima facie obvious shape change (MPEP 2144.04(IV)(B)), especially as no benefit to sensor performance seems to be accorded by Applicant to using gold nanostars, rather than, say gold nanospheres, and “recipes” for making nanostars based on using HAuCl4 and a strong acid, which Wang uses to make the gold nanoparticles, were known at the time of the invention. For example, see 2.1 Synthesis and characterization of nanostars on page 2 of Yuan et al., “Gold nanostars: surfactant-free synthesis, 3D modelling, and two-photon photoluminescence imaging,” Nanotechnology 23 (2012) 075102 (9pp).   
        2 Rao does not appear to specifically disclose that the gold nanoparticles are gold nanostars, but see footnote 1 above and Rao 2.32. Synthesis of Au NPs, which is on page 4928.